DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed August 18th, 2022 have been entered. Claims 1-17, and 19-20 remain pending in the application. Furthermore, additional drawing Objections and 112a Rejections were necessitated in light of closer scrutiny between applicant’s claims and remaining disclosure, where confusion arose due to the lack of essential claimed subject matter and a lack of demonstration of subject matter thereof. There is further necessitated a 112b Rejection due to antecedent basis issues of claim language as set forth hereafter.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an embodiment with both the platform and the head-foot module attached (as set forth in claims 1 and 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, and 19-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without using the platform or the head-foot module separately, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Notably, applicant's specification only notes "the adjustable platform can be removed from the frame 100 and the head- foot module can be attached" [0007] "platform 200, shown in FIG. 3, can be removed and replaced with head-foot module 300" [0021] "adjustable platform 200 can be removed from frame 100 and head-foot module 300, shown in FIG. 6, can be attached" [0026] "the adjustable platform 200 can be removed from frame 100 and the head-foot module 300 can be attached on top" [0030]. Where furthermore applicant's figures only illustrate either the platform or the head-foot module being used, not simultaneously as claim 1 would appear to necessitate (through the use of "and" language between the platform and head-foot module language). It is unclear how the claim should be interpreted with the lack of support in applicant's specification and disclosure. While applicant's original claims do state both the platform and the head-foot module, it's not discernable how both can be present as applicant claims (with both attached to the top section), and further convolutes understanding in light of matters of 112b hereafter.
Additionally, claims 2-14, 16-17, and 19-20 are additionally rejected under 35 U.S.C 112a or pre-AIA  35 U.S.C 112 first paragraph as being dependent on a rejected antecedent claim (claims 1 and 15)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12, and 15, the limitations “a frame comprising a top section and a bottom section…a selectably attachable head-foot module comprising a bottom section” are recited in both. Notably, there is confusing antecedent basis and understanding for ‘a bottom section’ (second iteration) as ‘a bottom section’ has already been recited. It is unclear if such bottom section is the same bottom section or another bottom section (where compounding confusion arises for claims 2-3, 5, 12 and 17 that all recite “the bottom section”). For the purposes of examination, both bottom sections are construed to by the same bottom section (as otherwise compounding confusion results in claims 2-3, 5, 12, and 17).
Additionally, claims 2-14, 16-17, and 19-20 are additionally rejected under 35 U.S.C 112b or pre-AIA  35 U.S.C 112 second paragraph as being dependent on a rejected antecedent claim (claims 1 and 15)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

To the best of Examiner’s understanding in light of the 112a and 112b Rejections prior, Claim(s) 1-5, 8, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Grove (U.S. Pub. No. 20030093863).
Regarding claim 1, Grove discloses (FIGS. 2-8) a modular high-low bed comprising: a frame comprising a top section (40; FIG. 4/5) and a bottom section (18; FIG. 4/5) connected together by a lift mechanism (16; FIG. 4/5) to raise the top section with respect to the bottom section (as illustrated between FIGS. 2 and 3); a selectably attachable platform (10/12/14/28; FIG. 4) combinable to the top section of the frame for receiving a mattress thereon (as illustrated in FIG. 2 and therefore 6); and a selectably attachable head-foot module (paragraph 0005: “The platform may be detachable from the foot section, or it may fold away relative to the foot section. In a preferred form, the platform has legs which can be inserted into or removed from sockets permanently attached to the foot section, so that the platform can be completely detached from the bed”; as further illustrated in FIG. 5) comprising {the} bottom section, legs extending downward from the bottom section (connected to wheels; FIG. 1) that are combinable to the top section of the frame and a head section (about 12; FIG. 7) and a foot section (14 and 28; FIG. 4) combined to the bottom section of the head-foot module and (through the lift; FIG. 2) each  head section and foot section independently adjustable with respect to each other and with respect to the bottom section of the head-foot module and with respect to the top section of the frame (as conveyed through FIGS. 2-8).
It is noted that applicant specifies that “The selectably attachable head-foot module can comprise a head section and a foot section combined together by a hinge” (paragraph 0010). Or in other words that a hinge is acceptable for establishing selectable attachability. Grove indicates at [0020] “The head section 12 and foot section 14 are both hinged to the central section 10”, and furthermore Grove demonstrates in FIGS. 4 and 5 a hinge 42. Because applicant has stated that hinges avail the ‘selectable adjustability’, it is considered that Grove similarly discloses selectable attachability of its parts to assemble and disassemble the apparatus. Which appears to coincide with applicant’s intentions as well in [0006] “The present invention will be seen to teach a system for connecting modular sections of an adjustable bed in such a simplified manner that it lends itself to being easily assembled by a single person”
Regarding claim 2, Grove discloses (FIGS. 2-4) the modular high-low bed of claim 1, wherein the lift mechanism of the frame further comprises of a hinge assembly (about the pivot hinge of 16; FIGS. 4) that raises the top section linearly upward with respect to the bottom section (as illustrated between FIGS. 2-3).
Regarding claim 3, Grove discloses (FIGS. 2-3 and 10) the modular high-low bed of claim 2, wherein the hinge assembly further comprises of two pairs of hinged cross bars (16a/16b; FIG. 10) on opposite lateral sides of the frame (As illustrated in FIG. 10) wherein each of the two pairs of hinged cross bars are connected together at a pivot point (between 16b and 16a; FIG. 10) and each end of the two pairs of hinged cross bars are connected to a slide (17/19; FIG. 10) combined to the respective top section and the bottom section (as illustrated in FIG. 10) so that when the two pairs of hinged cross bars pivot at the pivot point the respective ends move linearly toward each other to raise the top section with respect to the bottom section and linearly away from each other to lower the top section toward the bottom section (as illustrated between FIGS. 2-3).
Regarding claim 4, Grove discloses (FIGS. 10) the modular high-low bed of claim 3, further comprising a wheel (as illustrated within 17; FIG. 10) combined to a rod (As illustrated in FIG. 10) which is fixed to one of each respective end of the two pairs of hinged cross bars wherein the wheel is engaged in the slide (as illustrated in FIG. 10).
Regarding claim 5, Grove discloses (FIGS. 10) the modular high-low bed of claim 3, further comprising a cylinder (38; FIG. 10) combined at one end to a first cross bar (about the distal end of 38 and bridged between 16b; FIG. 10) extending between the two pairs of hinged cross bars and at the other end to a second cross bar (near reference numeral 18 in FIG. 10) extending opposing slides on one side of the bottom section of the frame (as illustrated in FIG. 10).
Regarding claim 8, Grove discloses (FIGS. 4 and 7) the modular high-low bed of claim 1, wherein the head section (12; FIG. 4) and a foot section (14; FIG. 4) of the head-foot module are combined together by a hinge (48; FIG. 7) that allows the head section and the foot section to pivot on top of each other for shipping in a more compact space. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  
Regarding claim 11, Grove discloses (FIGS. 7 and 8) the modular high-low bed of claim 1, wherein the selectably attachable head-foot module further comprises a head actuating cylinder (46; FIG. 7) and a foot actuating cylinder (54; FIG. 8) to raise and lower the respective head section and the foot section with respect to each other and with respect to the frame (as illustrated in FIGS. 7 and 8).
Regarding claim 12, Grove discloses (FIGS. 7) the modular high-low bed of claim 11, wherein the head actuating cylinder is pivotally connected to a bottom section of the selectably attachable head-foot module (as illustrated in FIG. 7) and the other end is pivotally connected to a lateral rod that extends across the bottom section (extension rod connected to the head section in FIG. 7).
Regarding claim 13, Grove discloses the modular high-low bed of claim 1, wherein only one of the selectably attachable platform and the selectably attachable head-foot module is combined to the frame at a time. Where Grove clarifies in paragraph 0005 that the platform or foot section may be removeable.
Regarding claim 14, Grove discloses (FIGS. 1, 4-5, and 7-8) the modular high-low bed of claim 1, wherein each of the selectably attachable platform and the selectably attachable head-foot module is capable of being removably attached to the frame one at a time. Where Grove clarifies in paragraph 0005 that the platform or foot section may be removeable
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove in view of Kay et al. (U.S. Pub. No. 20140317848); hereafter “Kay”.
Regarding claim 6, Grove discloses the modular high-low bed of claim 1.
However, Grove does not disclose wherein the selectably attachable platform comprises a lateral extension that attach to each of the longitudinal sides of the top section of the frame to increase the lateral width of the frame.
Regardless, Kay teaches (FIGS. 1 and 4) a bedding system that comprises a lateral extension (through 215/216/225/226/235/236/245/246; FIG. 4) that attach to each of the longitudinal sides of the top section of the frame to increase the lateral width of the frame ([0045] “pair of lateral extension portions 215, 216 that are telescopically engaged to back section 210 at opposes sides 211, 212, respectively, thereof. Lateral extension portions 215, 216 are selectively extendable relative to back section 210 to vary the width of back section 210”).
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the lateral extensions of Kay (215/216/225/226/235/236/245/246; FIG. 4) into Grove’s frame (as illustrated in FIGS. 1-5). Where the results would have been predictable as both Kay and Grove are concerned with articulated bedding assemblies. Where Kay advantageously notes that the extensions “are selectively extendable relative to back section 210 to vary the width of back section 210” [0045]. Which would avail further bedspace for larger or smaller mattresses at the user’s election, increasing the overall versatility of Grove.
Regarding claim 7, Grove in view of Kay discloses (Kay: FIG. 4) the modular high-low bed of claim 6, further comprising a plurality of attachable boards (215/216/225/226/235/236/245/246; FIG. 4) extending across and attachable to each of the lateral extensions for receiving a mattress thereon (as clarified in paragraph 0045).
Regarding claim 15, Grove discloses (FIGS. 2-5, and 7-8) a modular high-low bed comprising: a frame comprising a top section (40; FIG. 4/5) and a bottom section (18; FIG. 4/5) connected together by a lift mechanism (16; FIG. 4/5) comprising a hinge assembly (about the pivot hinge of 16; FIGS. 4) that raises the top section linearly upward with respect to the bottom section (as illustrated between FIGS. 2-3), wherein the hinge assembly further comprises of two pairs of hinged cross bars (16a/16b; FIG. 10) on opposite lateral sides of the frame (As illustrated in FIG. 10) wherein each of the two pairs of hinged cross bars are connected together at a pivot point (between 16b and 16a; FIG. 10) and each end of the two pairs of hinged cross bars are connected to a slide (17/19; FIG. 10) combined to the respective top section and the bottom section (as illustrated in FIG. 10) so that when the two pairs of hinged cross bars pivot at the pivot point the respective ends move linearly toward each other to raise the top section with respect to the bottom section and linearly away from each other to lower the top section toward the bottom section (as illustrated between FIGS. 2-3); and a selectably attachable head-foot module (paragraph 0005: “The platform may be detachable from the foot section, or it may fold away relative to the foot section. In a preferred form, the platform has legs which can be inserted into or removed from sockets permanently attached to the foot section, so that the platform can be completely detached from the bed”; as further illustrated in FIG. 5) comprising {the} bottom section, legs extending downward from the bottom section (connected to wheels; FIG. 1) that are combinable to the top section of the frame and a head section (about 12; FIG. 7) and a foot section (14 and 28; FIG. 4) that are combinable to the top section of the frame and a head section (about 12; FIG. 7) and a foot section (14 and 28; FIG. 4) each independently adjustable with respect to each other with respect to the bottom section of the head-foot module and with respect to the top section of the frame (as illustrated between FIGS. 2-8).
It is noted that applicant specifies that “The selectably attachable head-foot module can comprise a head section and a foot section combined together by a hinge” (paragraph 0010). Or in other words that a hinge is acceptable for establishing selectable attachability. Grove indicates at [0020] “The head section 12 and foot section 14 are both hinged to the central section 10”, and furthermore Grove demonstrates in FIGS. 4 and 5 a hinge 42. Because applicant has stated that hinges avail the ‘selectable adjustability’, it is considered that Grove similarly discloses selectable attachability of its parts to assemble and disassemble the apparatus. Which appears to coincide with applicant’s intentions as well in [0006] “The present invention will be seen to teach a system for connecting modular sections of an adjustable bed in such a simplified manner that it lends itself to being easily assembled by a single person”
However, Grove does not explicitly disclose a selectably attachable platform comprising a pair of lateral extensions that attach to one of each of the longitudinal sides of the top section of the frame to increase the lateral width of the frame; and a plurality of attachable boards extending across and attachable to each of the lateral extensions for receiving a mattress thereon.
Regardless, Kay teaches (FIGS. 1 and 4) a bedding system that comprises a lateral extension (corresponding to 215/216/225/226/235/236/245/246; FIG. 4) that attach to each of the longitudinal sides of the top section of the frame to increase the lateral width of the frame ([0045] “pair of lateral extension portions 215, 216 that are telescopically engaged to back section 210 at opposes sides 211, 212, respectively, thereof. Lateral extension portions 215, 216 are selectively extendable relative to back section 210 to vary the width of back section 210”); and a plurality of attachable boards (215/216/225/226/235/236/245/246; FIG. 4) extending across and attachable to each of the lateral extensions for receiving a mattress thereon [0045].
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the lateral extensions of Kay (corresponding to 215/216/225/226/235/236/245/246; FIG. 4) into Grove’s frame (as illustrated in FIGS. 1-5). Where the results would have been predictable as both Kay and Grove are concerned with articulated bedding assemblies. Where Kay advantageously notes that the extensions “are selectively extendable relative to back section 210 to vary the width of back section 210” [0045]. Which would avail further bedspace for larger or smaller mattresses at the user’s election, increasing the overall versatility of Grove.
Regarding claim 16, Grove in view of Kay discloses (Grove: FIG. 10) the modular high-low bed of claim 15, further comprising a wheel (as illustrated within 17; FIG. 10) combined to a rod (As illustrated in FIG. 10) which is fixed to one of each respective end of the two pairs of hinged cross bars wherein the wheel is engaged in the slide (as illustrated in FIG. 10).
Regarding claim 17, Grove in view of Kay discloses (Grove: FIG. 10) the modular high-low bed of claim 16, further comprising a cylinder (38; FIG. 10) combined at one end to a first cross bar (about the distal end of 38 and bridged between 16b; FIG. 10) extending between the two pairs of hinged cross bars and at the other end to a second cross bar (near reference numeral 18 in FIG. 10) extending opposing slides on one side of the bottom section of the frame (as illustrated in FIG. 10).
Regarding claim 20, Grove in view of Kay discloses (Grove: FIG. 10) the modular high-low bed of claim 15, wherein only one of the selectably attachable platform and the selectably attachable head-foot module is combined to the frame at a time. Where Grove clarifies in paragraph 0005 that the platform or foot section may be removeable.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove in view of Xie et al. (U.S. Pub. No. 20200214463).
Regarding claim 9, Grove discloses the modular high-low bed of claim 8.
However, Grove does not disclose wherein the selectably attachable head-foot module further comprises of a locking mechanism to lock the head section and the foot section together to increase a load capacity of the selectably attachable head-foot module.
Regardless, Xie teaches (FIGS. 9A/9B) a locking mechanism (270; FIGS. 9A/9B) to lock a head section (as illustrated in FIG. 7) and a foot section (as illustrated in FIG. 7) together to increase a load capacity of the head-foot module.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the lock mechanism of Xie (270; FIGS. 9A/9B) into the pivots of Grove. Where the results would have been predictable as both Grove and Xie are concerned with articulated bedding assemblies. Where advantageously, the use of a bayonet style latch would avail the system to be eminently rendered rigid and locked for both transportation and support purposes such as to brace the assembly of Grove for movement-sensitive patients and would synergize well with Grove which acknowledges its use “for accommodating heavy persons” (Abstract). It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  
Regarding claim 10, Grove in view of Xie discloses (Xie: FIGS. 9A-9C) the modular high-low bed of claim 9, wherein the locking mechanism comprises of a bayonet lock (Xie: 270; as illustrated in FIGS. 9A and 9B) comprising a slidable bolt (279; FIG. 9C) that slides linearly in a first tube (correspondent to 272c; FIG. 9A) and selectively combines to a second tube (271c; FIG. 9A) to lock the head section and the foot section together.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove in view Kay in further view of Xie.
Regarding claim 19, Grove in view of Kay discloses the modular high-low bed of claim 15, 
However, Grove does not disclose wherein the selectably attachable head-foot module further comprises a head section and a foot section combined together by a hinge that allows the head section and the foot section to pivot on top of each other for shipping in a more compact space, wherein the selectably attachable head-foot module further comprises of a locking mechanism to lock the head section and the foot section together to increase a load capacity of the selectably attachable head-foot module.
Regardless, Xie teaches (FIGS. 9A/9B) a locking mechanism (270; FIGS. 9A/9B) to lock a head section (as illustrated in FIG. 7) and a foot section (as illustrated in FIG. 7) together to increase a load capacity of the head-foot module.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the lock mechanism of Xie (270; FIGS. 9A/9B) into the pivots of Grove. Where the results would have been predictable as both Grove and Xie are concerned with articulated bedding assemblies. Where advantageously, the use of a bayonet style latch would avail the system to be eminently rendered rigid and locked for both transporation and support purposes such as to brace the assembly of Grove for movement-sensitive patients and would synergize well with Grove which acknowledges its use “for accommodating heavy persons” (Abstract). It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).
Response to Arguments
Applicant’s arguments, see Remarks (page 7), filed June 6th, 2022, with respect to Claim Objections have been fully considered and are persuasive.  The Claim Objections of March 4th, 2022 has been withdrawn. 
Applicant's arguments filed June 6th, 2022 have been fully considered but they are not persuasive.
Regarding applicant’s arguments (Remarks: pages 7-8) concerning that the head-foot module comprises a bottom section, legs extending downward from the bottom section that are combineable to the top section of the frame. There is considered a lack of clarity to the claim due to the introduction of two ‘a bottom section’ in the same claim. There is confusion as to whether they are the same or disparate. Particularly, if examiner considers them disparate/separate then claims 2-3, 5, 12, and 17 incur additional antecedent basis issues as “the bottom section” is invoked without discernable clarity to one or the other. Therefore, for the purposes of examination, both ‘a bottom section’ of claims 1 and 15 are construed as the same bottom section. Additionally, upon further scrutiny of applicant’s disclosure, claims 1 and 15 do not appear to possess essential subject matter necessary for the claims, particularly that the platform and the head-foot module are only separately attached as prolifically explained by applicant (paragraphs [0007] [0021] [0026] and [0030]) that all note the platform is replaced by the head-foot module, not complemented by it. This consideration is further supported by the fact applicant’s figures also never illustrate or clarify how both can persist simultaneously as claims 1 and 15 seem to propose. It is respectfully recommended to amend the claim such that it is clear that the platform and the head-foot module are separately attachable and to amend clarity to the ‘a bottom section’ with changes reflected in latter claims dependent on such limitations in claims 1 and 15.
Furthermore, it is considered that Grove appears to provide a leg (as evidenced by connection to the wheels) and wherein the leg is combinable to the top section of the frame by nature of connection to the bottom section and the lift structure therebetween. There is no necessity that the legs are directly connected to the top section.
Therefore, examiner is not presently persuaded that Grove (and combinations of others) does not disclose the particulars of applicant’s claim 1 and claim 15.
Therefore, the rejections of claims 1-17 and 19-20 are is maintained for art and reasons of record.
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/27/2022